Citation Nr: 9914850	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a back 
disorder as a result of surgery at the Wilmington, Delaware 
VA medical center (VAMC) in 1971.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating action in which the 
RO denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a back disorder based on surgery at 
the Wilmington, Delaware VAMC in 1971.  The veteran appealed 
and was afforded a hearing at the RO in October 1997.  His 
claim was denied in a December 1997 Supplemental Statement of 
the Case (SSOC).


REMAND

The veteran and his representative contend, in essence, that 
a back disorder increased in severity as a result of surgery 
performed at the Wilmington, Delaware VAMC in 1971.

The December 1997 SSOC references a personal hearing at the 
RO in October 1997.  There is a handwritten note in the 
claims folder with instructions not to send the claims folder 
to the Board without the transcript.  Despite this notation, 
the claims folder does not contain a transcript from the 
October 1997 personal hearing at the RO.  We are unable to 
proceed without a transcript of the October 1997 hearing.

In addition, the September 1998 statement of the 
representative (VA Form 646), makes the contention that the 
RO has failed to obtain all of the veteran's treatment 

records from the Wilmington, Delaware VAMC and the Salem, 
Virginia VAMC.  As regards the Wilmington, Delaware VAMC, we 
have a summary of the veteran's hospitalization at that 
facility from January 5, 1971, to February 8, 1971, during 
which time he underwent a lumbosacral fusion from L4-S1.  A 
request for complete hospital clinical records of this period 
of hospitalization by the RO to the VAMC in Wilmington, 
Delaware, in November 1995, has received no response.  In 
June 1996, an RO employee called employees at the VAMC in 
Wilmington, Delaware on the telephone, and were told that 
there is nothing in the system on the veteran.

Administrative records in the claims folder show a subsequent 
hospitalization at the Wilmington, Delaware VAMC in November 
1973.  A report of contact dated December 29, 1975, shows a 
further hospitalization at the Wilmington, Delaware facility 
from November 19, 1975, to December 9, 1975.  Clinical 
records of these periods of hospitalization are likewise not 
in the claims folder.

The claims folder contains hospital summaries from the Salem, 
Virginia VAMC for hospitalizations from January 1988 to March 
1988 and from May to July 1989.  Neither of these VA 
hospitalizations were for treatment of a back disorder.  
Appellate review of the claims folder reflects that the RO 
has not made any inquiry to the Salem, Virginia VAMC for 
outstanding treatment records of the veteran which are not 
already contained in the claims folder and which involve 
treatment of the veteran's back.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain a copy of the hearing 
transcript from the hearing at the 
Roanoke, Virginia RO on October 2, 1997, 
and associate it with the claims folder.

2.  The RO should designate a records 
development specialist to conduct an 
exhaustive search for the complete VA 
hospital clinical records folder (all 
volumes) and the complete VA outpatient 
treatment records folder (all volumes) at 
both of the above noted VAMC's.  All 
periods of VA hospitalization, of which 
we are aware and which are noted above, 
should be called to the attention of the 
Director of each VAMC or his/her 
designee.  The RO should obtain the 
originals or certified copies of each 
volume of existing VA hospital clinical 
records and existing VA outpatient 
treatment records for association with 
the claims folder.  As to any VA hospital 
clinical records or any VA outpatient 
treatment records which are reported as 
"unavailable" or as "not in the 
system," the records development 
specialist should write a report 
documenting the nature of the search that 
was conducted for them, how he determined 
that the search was adequate, whether the 
records are irretrievably lost, or 
whether they were destroyed pursuant to 
VA circulars calling for destruction of 
VA clinical records after a certain 
number of years.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
appellant and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this remand is to ensure due 
process of law, obtain clarifying data and to comply with a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


